DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                      YINETTE MARIA NUNEZ,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D20-2680



                         September 1, 2021

Appeal from the Circuit Court for Pinellas County; William H.
Burgess, III, Judge

Jorge León Chalela of Jorge León Chalela, P.A, Tampa, for
Appellant.


MORRIS, Chief Judge.

     Yinette Nunez appeals the summary denial of her motion for

postconviction relief filed pursuant to Florida Rule of Criminal

Procedure 3.850, in which she alleged that she pleaded guilty to

four charges in 2018 without having been advised by her counsel of
the "immediate" and "certain" deportation consequences of her

pleas. We reverse and remand for further proceedings.

     The postconviction court analyzed Nunez's claim under Padilla

v. Kentucky, 559 U.S. 356 (2010), which holds that counsel has a

duty to provide correct advice about the deportation consequences

of a plea when those consequences are clear from the relevant

immigration statute, and Cano v. State, 112 So. 3d 646, 648 (Fla.

4th DCA 2013), which requires certain showings where a defendant

received an "equivocal" warning by the trial court at the plea

hearing as provided for in Florida Rule of Criminal Procedure

3.172(c)(8).1 In Cano, the Fourth District recognized that "an

'equivocal' warning . . . is not on its own sufficient to refute a claim

that counsel was ineffective in failing to advise a defendant about

'truly clear' deportation consequences." 112 So. 3d at 647 (quoting

Hernandez v. State, 124 So. 3d 757, 763 (Fla. 2012)). But the Cano


     1   The warning was amended in 2015, is now found in rule
3.172(c)(8)(A), and requires a trial court to advise a defendant that
"[i]f the defendant is not a citizen of the United States, a finding of
guilt by the court, and the court's acceptance of the defendant's
plea of guilty or no contest, regardless of whether adjudication of
guilt has been withheld, may have the additional consequence of
changing his or her immigration status, including deportation or
removal from the United States." (Emphasis added.)
                                    2
court "clarif[ied] what a movant must establish to be entitled to

relief" when the movant has received the standard rule 3.172(c)(8)

warning. Such a movant

           must establish the following: (1) that the
           movant was present in the country lawfully at
           the time of the plea; (2) that the plea at issue is
           the sole basis for the movant's deportation; (3)
           that the law, as it existed at the time of the
           plea, subjected the movant to "virtually
           automatic" deportation; (4) that the
           "presumptively mandatory" consequence of
           deportation is clear from the face of the
           immigration statute; (5) that counsel failed to
           accurately advise the movant about the
           deportation consequences of the plea; and (6)
           that, if the movant had been accurately
           advised, he or she would not have entered the
           plea.

Id. at 648; see Yanez v. State, 170 So. 3d 9, 10-11 (Fla. 2d DCA

2015) (quoting the pleading requirements in Cano and affirming an

order denying rule 3.850 relief because by admitting that she was

in the country unlawfully, movant could not show that she "was

present in the country lawfully at the time of the plea" or "that the

plea at issue is the sole basis for" her deportation); see also

Balcazar v. State, 116 So. 3d 575, 576 (Fla. 2d DCA 2013) (citing

Cano as "listing the full set of pleading requirements for a claim of

ineffective assistance of counsel under Padilla").

                                   3
     The postconviction court found, and the record supports, that

Nunez received the equivocal warning provided for in rule

3.172(c)(8). Nunez received the warning when she pleaded guilty in

2018 to the felonies of child abuse and battery on a law

enforcement officer in exchange for three years' probation and to

two misdemeanor charges of battery and disorderly intoxication in

exchange for time served.2 Thus, the pleading requirements in

Cano apply here.3

     The postconviction court also found that the record showed

that the 2018 pleas at issue are not the sole basis for Nunez's


     2We note that Nunez received the warning again when she
admitted to violating that probation in 2019, by committing a new
2019 charge of uttering forged checks, in exchange for sentences of
22.5 months in prison on both counts.

     3 We distinguish the cases of Blackwood v. State, 217 So. 3d
1146, 1147-48 (Fla. 2d DCA 2017), and Huerta v. State, 228 So. 3d
626, 628 (Fla. 2d DCA 2017), which themselves distinguished Cano.
In Blackwood, the record reflected "that the trial court did not give
[the defendant] a rule 3.172(c)(8) warning during his plea colloquy"
and thus "there was no record evidence that [the defendant], a
noncitizen, received any warning of potentially adverse immigration
consequences before entering his plea." 217 So. 3d at 1148. And
Huerta relies on Blackwood and does not address whether the
defendant in that case was given an equivocal warning by the trial
court. 228 So. 3d at 628. Thus, those cases do not apply to a
situation in which a defendant was given the warning in rule
3.172(c)(8).
                                  4
deportation, a requirement in Cano. While we agree with Cano that

Nunez must establish this requirement in order to be entitled to

relief, we disagree that the record refutes this requirement. Nunez's

probation was revoked in 2019 when she entered a guilty plea to

one new charge of uttering forged checks, a third-degree felony, for

which she received a sentence of 22.5 months in prison.4 Such a

conviction and sentence may subject her to deportation if the

offense was committed within five years of her admission or within

ten years if she had been provided lawful permanent resident

status. See 8 U.S.C. § 1227(a)(2)(A)(i); Walker v. U.S. Att'y Gen., 783

F. 3d 1226, 1229 (11th Cir. 2015) (holding that uttering a forged

instrument is a crime of moral turpitude for purposes of the

deportation statutes). The postconviction court failed to

acknowledge that such a crime must be committed within a certain

amount of time in order to trigger deportation, and it is not clear

from the record when Nunez entered the United States or what her



     4Nunez did not allege in her rule 3.850 motion that she was
seeking to withdraw the plea in the 2019 uttering case. And at the
2019 VOP/plea hearing, Nunez's counsel indicated that Nunez had
consulted with an immigration attorney before she entered her
admissions and plea.
                                  5
status was when she entered or at the time of any of the offenses at

issue. The postconviction court also found that Nunez had not

established that the 2018 convictions were the sole basis for

deportation because Nunez admitted in her motion that an

immigration detainer was not placed on her until December 11,

2019, thus suggesting that the deportation is due to the uttering

conviction. However, it is not clear from the record that Nunez is

subject to deportation for the 2019 uttering conviction or that the

immigration detainer is due to that 2019 conviction.

     In sum, while we agree that the requirements of Cano are

applicable, we cannot conclude based on our limited record that

Nunez is unable to establish entitlement to relief under Cano.

Accordingly, we reverse the order denying her rule 3.850 motion

and remand for the postconviction court to allow her an opportunity

to amend her motion to establish a facially sufficient claim under

Cano. See rule 3.850(f)(2); Spera v. State, 971 So. 2d 754, 761 (Fla.

2007). We note that in addition to failing to allege that the 2018

pleas are the sole basis for her deportation, Nunez's motion also

failed to allege that she was in the country lawfully at the time she

entered the plea, that the law as it existed at the time of the plea

                                   6
subjected her to "virtually automatic" deportation, and that the

"presumptively mandatory" consequence of deportation is clear from

the face of the immigration statute. On remand, Nunez must

satisfy these pleading requirements in order to be entitled to relief.

     Reversed and remanded with directions.



SILBERMAN and LUCAS, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   7